Title: From Thomas Jefferson to La Luzerne, 31 August 1780
From: Jefferson, Thomas
To: La Luzerne, César Henri, Comte de



Sir
Richmond August 31. 1780.

Your Excellency’s Letter of the 27th of July should not have been so long unanswered, but that I have been for sometime past absent in the country. The generous aid from your Sovereign, the arrival of which is announced in your Letter, must have filled up the measure of gratitude felt by every American if there was room still left for an increase of grateful sentiment. With me there was none. I think these essential succours must impress the minds of all our people to the latest time, and that which affects the minds of all must forever influence the public councils and conduct, notwithstanding the too general prevalence of the interest of the day on the measures of nations. The interest of this State is intimately blended so perfectly the same with that of the others of the confederacy that the most effectual aid it can at any time receive is where the general cause most needs it. Of this yourself, Congress, and General Washington are so perfect judges that it is not for me to point it out. You can as well, and will as impartially judge whether the late disasters in the south call for any of those future aids so generously tendered in your Excellency’s Letter. If their action in the north will have more powerful influence towards establishing our Independence, they ought not to be wished for in the south be the temporary misfortunes there what they will. Upon this head we resign ourselves to the care of your gracious sovereign and good offices of your Excellency, who sees us all with an equal eye.  Were it possible for this state to have an interest distinct from its confederates in any point, it would be in the bay of Chesapeake, the unavoidable channel of all our commerce. Our own attempts to establish a force on the water have been very unsuccessful; and our trade has been almost annihilated by the most contemptible part of the enemy’s force on that element. I will acknowledge to you that I have thought (as I have also said to Congress) that their cares were not equally extended to us in this particular; and I should think myself justifiable in applying to the friendship of other powers for any naval aid, which could be given us separately. But I am far from asking it of you, who have done for us more than we could have asked before, unless to protect the Commerce of your own state with us might be an object worthy a stationary force of some sort. What is best for your nation, is best for us also, who so effectually participate of the benefits of all their successes. I shall avail myself of every opportunity of manifesting my sense of the obligations we are under to them in general, and particularly for the friendly disposition your Excellency has been pleased to show this state, and am with every sentiment of esteem and respect, Your Excellency’s most obedient & mo. hble. servt.,

Th: Jefferson

